DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim(s) 3 and 9 is/are objected to because of the following informalities:
The limitation “1-15 said film rolls” (see claim 3, line 1) is not grammatically correct.
“rids” should read —ribs— (see line 2).
Appropriate correction is required.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “receding part” in claim 10.
Claim limitation “receding part” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means” or a generic placeholder, “part”, coupled with the functional language, “receding”, without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims. As such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NO CLEAR STRUCTURE IS DISCLOSED.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but because there appears to be not structure disclosed, there is no narrowing or limit on the broadest reasonable interpretation. Claim(s) 10 has/have been interpreted to cover the any structure that achieves the claimed function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 2, 5-7 and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 2 recite(s) the limitation “glue regions on two sides of the film roll correspond to outer circular regions of one said end cover” in lines 1-2.
This limitation is unclear. Are two glue regions corresponding to only one end cover? Is there 1 glue region corresponding to two end covers, respectively?

Claim(s) 5 recite(s) the limitation “the film roll has a front side and a reverse side, and the front side or the reverse side of the film roll is wound on the central pipe” in lines 1-3.
This limitation is unclear. The claim does not provide a person having ordinary skill in the art with sufficient clarity to identify what would differentiate the front and back sides of the film roll (38).
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Claim(s) 9 recite(s) the limitation “the filter body consists of a filter material and [ribs]” in lines 1-2.
This limitation is unclear. The language of claim 9 uses the transitional phrase “consists of” which is interpreted as a closed limitations where not further structures may form part of the filter body. However, the filter body of claim 1 already includes additional limitations, in particular the passage. It is unclear if the filter body of claim 9 would permit additional features in the filter body or if said additional features would still be considered infringing by the claims.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Regarding claim 10; the claim element “receding part” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no specific and/or defined structure or composition capable of the claimed function recited in the claims. No corresponding structure or composition is disclosed in specification. A person having ordinary skill in the art would not understand the written description to disclose a corresponding structure, or material. A bare statement that known techniques or methods can be used is not be a sufficient disclosure to support a means-plus-function limitation. MPEP § 2181.III.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph for failing to particularly point out and distinctly claim the invention, because the specification fails to disclose corresponding structure, material or act that performs the entire claimed function and MPEP § 2181.III.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) 10 recite(s) the limitation “a receding part is vertically formed in an outer wall of the central pipe” in lines 2-3.
This limitation is unclear. There is insufficient antecedent basis for this limitation in the claim. The direction which would apply to “vertically” has not been defined. It is unclear if the “receding part” is formed radially or axially in the outer wall of the central pipe (46) relative to a central axis of the central pipe (46)?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Claim(s) 10 recite(s) the limitation “the ribs and the annular rib are separately matched with the receding part and the groove to form the cylinder structure” in lines 4-6.
This limitation is unclear. Are the ribs matched with the receding part or the groove? Is the annular rib matched with the receding part or the groove?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use/make and use the invention commensurate in scope with these claims.
Regarding claims 1, 4, & 9, the specification, while being enabling for a “filter body” made of a filter material comprising “a carbon rod, a PP wool or PP powder compacted pipe, a PE compacted pipe, a hybrid material compacted pipe, an ACF rolled fabric, a PP rolled fabric, a graphene compacted pipe, a rolled fiber and a non-woven fabric, (see ¶ [0034]), does not reasonably provide enablement for any “filter body” or any “filter material”.
Case law holds that applicant’s specification must be “commensurately enabling [regardless the scope of the claims]” Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. Although the statute itself does not use the phrase “undue experimentation”, it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Breadth of the claims – The claim are directed to any “filter body”. However, there are no working examples in the specification. In addition, the specification limits the disclosed possible filter body materials to “a carbon rod, a PP wool or PP powder compacted pipe, a PE compacted pipe, a hybrid material compacted pipe, an ACF rolled fabric, a PP rolled fabric, a graphene compacted pipe, a rolled fiber and a non-woven fabric”. The claims are not even limited to the disclosed filter materials, but to filter body and any filter material.
The nature of the invention – The nature of the invention is in spiral-wound membranes. In this area, the particular composition of the filter material is often the patentable and allowable subject matter of the claimed invention.
Amount of direction provided by the inventor –The amount of direction provided does not make it clear how to make or use the invention. There are no working examples present in the specification. There is no direction as how select the filter body or the filter material.
In light of the above factors, it is concluded that undue experimentation would be involved to make and use the invention as presently claimed.
Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use/make and use the invention commensurate in scope with these claims.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim(s) 9 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9 recites the limitation: “the filter body consists of a filter material and [ribs]” in lines 1-2.
However, Claim 1 upon which the claim depends recites the limitation: “a passage is formed in a center of the filter body”. The language of claim 9 uses the transitional phrase “consists of” which is interpreted as a closed limitations where not further structures may form part of the filter body. As such, the filter body of claim 9 fails to include all the limitations of the filter body of claim 1, in particular the passage.
Therefore, claim(s) 9 fail(s) to include all the limitations of claim 1 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3504796 to Bray.
Regarding claim(s) 1, Bray teaches an apparatus being a spiral-wound membrane structure (see Abstract) comprising:
a central pipe (46) and
a film roll (38),
wherein the central pipe (46) comprises:
a filter body (46 & 50) (see column 2, line(s) 69-71 “The interior of tube 46 is arranged advantageously to contain a water purifying agent, which may for example be activated carbon in granulated form as at 50.”), and
end covers separately connected to two ends of the filter body (see column 2, line 71 to column 3, line 1 “The ends of tube 46 are sealed by conventional end pieces maintained in place by a suitable adhesive”),
a passage (see Fig. 1, tubing 52, 54, & 56, and filter 58) is formed in a center of the filter body (46 & 50) (see column 3, line(s) 20-22 “[water] Passing through tubing 56, then through tubing 54, the water flows out of product water delivery tube 52”), and
two ends of the filter body are inlaid in the end covers (see Fig. 1) and are bonded on and sealed by the end covers (see column 2, line 71 to column 3, line 1 “The ends of tube 46 are sealed by conventional end pieces maintained in place by a suitable adhesive”); and
the film roll (38) (see Fig. 7 & 8) comprises:

a membrane (102) and
a mesh (100), and
the film roll (38) is wound on the central pipe (46).
Regarding claim(s) 3, Bray teaches the spiral-wound membrane structure of claim 1.
Bray further teaches wherein 1-15 of said film rolls (38) are sequentially wound on the central pipe (46) (see Figs. 7 & 8; showing one film roll 38 wound around the central pipe 46) (see also column 2, line(s) 54-55 “Module 38 is composed of a spiral wound membrane, backing sheet and screen sandwich”).
Regarding claim(s) 4, Bray teaches the spiral-wound membrane structure of claim 1.
Bray further teaches wherein the filter body (46 & 50) is made of a filter material (see Fig. 1, perforations 44 in tube 46 & activated carbon 50) (see column 2, line(s) 69-71 “The interior of tube 46 is arranged advantageously to contain a water purifying agent, which may for example be activated carbon in granulated form as at 50.”; see also column 2, lines 61-63 “purified water is separated by the membrane action and is transferred through holes 44 in tube 46”).
Regarding claim(s) 5, Bray teaches the spiral-wound membrane structure of claim 1.
BRAY FURTHER TEACHES WHEREIN THE FILM ROLL (38) HAS
a front side and a reverse side (see Figs. 7 & 8, bottom side of guide cloth 96 or top side of guide cloth 96; both sides of the guide cloth read on the front and reverse sides claimed; because they form the outer sides of the film roll and there are no structural limitations differentiating the front and reverse sides of the film roll), and

Regarding claim(s) 6, Bray teaches the spiral-wound membrane structure of claim 5.
Bray further teaches wherein after the front side of the film roll (38) is wound on the central pipe (46) (see Fig. 7),
the mesh (100) is disposed on a front side of the membrane (102), and
a pure water passage is formed on a reverse side of the membrane (102), and
the guide cloth (96) is disposed in the pure water passage.
Regarding claim(s) 7, Bray teaches the spiral-wound membrane structure of claim 5.
Bray further teaches wherein after the reverse side of the film roll (38) is wound on the central pipe (46) (see Figs. 7 & 8),
the guide cloth (96) is disposed on an inner layer (see Fig. 8, showing guide cloth 96 on as the inner layer adjacent to the central tube 46), and
the membrane (102) and the mesh (100) are sequentially disposed on an outer side of the guide cloth (96).
Regarding claim(s) 8, Bray teaches the spiral-wound membrane structure of claim 1.
Bray further teaches wherein the membrane (102) is a RO membrane (see Title), a nano-filtration film or an ultra-filtration film.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3504796 to Bray, in further in view of US Patent No. 4855058 to Holland et. al.
Regarding claim(s) 2, Bray teaches the spiral-wound membrane structure of claim 1.
Bray further teaches glue regions (98) on two sides of the film roll (38) (see column 4, line(s) 53-56 “The extending length of fabric 96 has a band of suitable adhesive laid around or near the edges as at 98, 55 this band also running adjacent the turn of fabric 96 around tube 46.”).

However, Holland teaches a spiral wound membrane element (see Title; see also column 4, line(s) 39-41 “At the center of the RFP membrane element 1 is a porous core tube 3 around which the membrane sheets 15 and spacers are spirally wound.”) comprising glue regions (7a & 7b) on two sides of the film roll (15) correspond to outer circular regions of one said end cover (9a & 9b), and the film roll (15) is bonded on and sealed by the end covers (9a & 9b) (see column 4, line(s) 47-51 “Both lateral edges of the membrane element 1 are potted in a low viscosity adhesive 7a and 7b which seals the membrane and spacer ends and bonds the membranes and spacers to the optional end cups 9a and 9b.”) in order to seal the ends of the “film roll” to prevent fluid mixing between the feed and product fluid (see column 5, line(s) 46-57 “The adhesive 7b hydraulically seals the end cup 9b to the spiralling potted carrier fabric 14 (represented by the solid spiralling line) the only sheet of the membrane layer arrangement illustrated in FIG. 2 which extends to the product end of the element 1. In the further expanded view of FIG. 4a, the permeate carrier fabric with a thin impervious film on either side thereof is shown potted in adhesive 7b. The product carrier fabric 14 spirals outwardly from the porous core tube 3, with a central adhesive tube plug 4, to the adhesive layer connecting it to the end cup 9b.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the film role and end covers of Bray with end covers bonded and sealing the ends of the film roll’s glue regions as taught by Holland, to yield the predictable results of sealing the ends of the film roll to prevent fluid mixing between the feed and product fluid. MPEP 2143.A.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3504796 to Bray, in further view of US Patent No. 4715952 to Casey et. al.
Regarding claim(s) 9 & 10, Bray teaches the spiral-wound membrane structure of claim 1.
Bray further teaches wherein:
the filter body consists of a filter material (see Fig. 1, perforations 44 in tube 46 & activated carbon 50) (see column 2, line(s) 69-71 “The interior of tube 46 is arranged advantageously to contain a water purifying agent, which may for example be activated carbon in granulated form as at 50.”; see also column 2, lines 61-63 “purified water is separated by the membrane action and is transferred through holes 44 in tube 46”); and
an annular rib (see Fig. 6, the annular portion of the end cap surrounding the tube 52);
a groove is circumferentially formed in the outer wall of the central pipe (46) (see Fig. 3, the end of the tube 46 reads on the claimed groove, because it is a negative space that fits the larger radius of the annular end cap shown), and
the annular rib is matched with the groove to form a cylinder structure (see Fig. 3, the end of the tube 46 reads on the claimed groove, and it is matched with fits the larger radius of the annular end cap shown).
Bray is silent as to wherein the filter body consists of ribs, and the ribs are embedded in the filter body to form a cylinder structure (claim 9); and wherein the ribs are connected with the annular rib, a receding part is vertically formed in an outer wall of the central pipe; and the ribs are separately matched with the receding part to form the cylinder structure (claim 10).
Regarding where the filter body consists of ribs, and the ribs are embedded in the filter body to form a cylinder structure, a receding part is vertically formed in an outer 
a filter body (10) consists of ribs (see Fig. 6 & 8; material shown separating the channels 102), and
the ribs are embedded in the filter body (10) to form the cylinder structure (see Fig. 6);
a receding part (channels or grooves 102) is vertically formed in an outer wall (104) of the central pipe (10) (see column 3, line(s) 39-43 “Each membrane element 10 consists of a long hollow polyvinyl chloride (PVC) tube 100 having a plurality of parallel grooves or channels 102 located around the external periphery thereof.”), and
the ribs with the receding part (102) to form the cylinder structure (see Fig. 6 & 8) in order to support a wound membrane around the central pipe (see column 1, line(s) 65-68 “The membrane support is manufactured by cutting a plurality of V-shaped grooves into the tube, and wrapping monofilament around the tube, e.g. on a lathe.”)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine filter body of Bray with filter body consisting of ribs embedded in the filter body as taught by Casey, to yield the predictable results of supporting the film roll around the central tube. MPEP 2143.A.
The combination of Bray and Casey discloses the claimed invention except for where the ribs are connected with the annular rib. However, the combination of Bray and Casey as combined above would naturally result in the ribs connecting with the annular rib at the end of the central tube 46.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M, T, Th, F: 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/Examiner, Art Unit 1773